Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 Claims 1, 3-4, 6-7, 9-16, and 18-24 are allowed. 					                                         The following is an examiner's statement of reasons for allowance: 

 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure for a heterojunction bipolar transistor, the structure comprising: a semiconductor layer including a cavity; a base layer positioned in the cavity; a first terminal coupled to the base layer; a second terminal coupled to a portion of the semiconductor layer, the second terminal laterally spaced from the first terminal; a contact laterally positioned between the first terminal and the second terminal, the contact coupled to a portion of the base layer and to the portion of the semiconductor layer; a first sidewall spacer laterally positioned between the contact and the first terminal: and a second sidewall spacer laterally positioned between the contact and the second terminal, wherein the portion of the semiconductor layer is laterally positioned between the second terminal and the base layer, the portion of the base layer includes a first surface beneath the contact, the portion of the semiconductor layer includes a second surface beneath the contact, the first sidewall spacer extends beyond the first surface, and the second sidewall spacer extends beyond the second surface.
Mitrovic et al. (“Review of SiGe HBTs on SOI” - 2005) substantially discloses  a structure for a heterojunction bipolar transistor, the structure comprising: 											a semiconductor layer including a cavity (Pages 1563-1564; Fig. 11);			a base layer positioned in the cavity (Pages 1563-1564; Fig. 11 – a SiGe base layer); 		a first terminal coupled to the base layer (Pages 1563-1564; Fig. 11- the N-type silicon emitter together with the highly doped N+ poly-emitter contact (positioned between the P-type base and the emitter metal contact) could be considered as the first terminal (alternatively, the N++-type collector contact plus some thickness of the N-type semiconductor layer just beneath it together could be considered as the first terminal); and							a second terminal coupled to a portion of the semiconductor layer, the second terminal laterally spaced from the first terminal (Pages 1563-1564; Fig. 11 – the N++-type collector contact plus some thickness of the N-type semiconductor layer just beneath it together could be considered as the second terminal (alternatively, the N-type silicon emitter together with the highly doped N+ poly-emitter contact (positioned between the P-type base and the emitter metal contact) could be considered as the second terminal);							a contact laterally positioned between the first terminal and the second terminal, the contact coupled to a portion of the base layer and to the portion of the semiconductor layer (Pages 1563-1564; Fig. 11 –  P++ doped polysilicon contact together with the metal contact to the base could be considered as the contact;  it is clear from the Fig. 11 that the contact is at least partially positioned between the first terminal and the second terminal);					a first sidewall spacer laterally positioned between the contact and the first terminal (Pages 1563-1564; Fig. 11); 									
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 3-4 & 9-15: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 6: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure for a heterojunction bipolar transistor, the structure comprising: a semiconductor layer including a cavity; a base layer positioned in the cavity; a first terminal coupled to the base layer; a second terminal coupled to a portion of the semiconductor layer, the second terminal laterally spaced from the first terminal; a contact laterally positioned between the first terminal and the second the first sidewall spacer terminates at the first surface, and the second sidewall spacer terminates at the second surface
The most relevant prior art reference due to Mitrovic et al. (“Review of SiGe HBTs on SOI” - 2005) substantially discloses  a structure for a heterojunction bipolar transistor, the structure comprising: 											a semiconductor layer including a cavity (Pages 1563-1564; Fig. 11);			a base layer positioned in the cavity (Pages 1563-1564; Fig. 11 – a SiGe base layer); 		a first terminal coupled to the base layer (Pages 1563-1564; Fig. 11- the N-type silicon emitter together with the highly doped N+ poly-emitter contact (positioned between the P-type base and the emitter metal contact) could be considered as the first terminal (alternatively, the N++-type collector contact plus some thickness of the N-type semiconductor layer just beneath it together could be considered as the first terminal); and							a second terminal coupled to a portion of the semiconductor layer, the second terminal laterally spaced from the first terminal (Pages 1563-1564; Fig. 11 – the N++-type collector contact plus some thickness of the N-type semiconductor layer just beneath it together could be considered as the second terminal (alternatively, the N-type silicon emitter together with the highly doped N+ poly-emitter contact (positioned between the P-type base and the emitter metal 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 6 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 6 is deemed patentable over the prior arts.

Regarding Claims 7 and 21-24: these claims are allowed because of their dependency status from claim 6.

Regarding Claim 16: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of forming a structure for a heterojunction bipolar transistor, the method comprising: forming a first cavity in a semiconductor layer; forming a base layer in the first cavity; forming a first terminal coupled to the base layer; forming a second terminal coupled to a portion of the semiconductor layer; forming a contact laterally positioned between the first terminal and the second terminal, wherein the contact is coupled to a portion of the base layer and to the portion of the semiconductor layer; forming a first sidewall spacer laterally positioned between the contact and the first terminal; and forming a second sidewall spacer laterally positioned between the contact and the second terminal, wherein the second terminal is laterally spaced from the first terminal, the portion of the semiconductor layer is laterally positioned between the second terminal and the base layer, the portion of the base layer includes a first surface beneath the contact, the portion of the semiconductor layer includes a second surface beneath the contact, the first sidewall spacer terminates at the first surface, and the second sidewall spacer terminates at the second surface.
The most relevant prior art reference due to Mitrovic et al. (“Review of SiGe HBTs on SOI” - 2005) substantially discloses  a method of forming a structure for a heterojunction bipolar transistor, the method comprising:								forming a first cavity in a semiconductor layer (Pages 1563-1564; Fig. 11); 		forming a base layer in the first cavity (Pages 1563-1564; Fig. 11 – a SiGe base layer); 	forming a first terminal coupled to the base layer  (Pages 1563-1564; Fig. 11- the N-type 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 16 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 16 is deemed patentable over the prior arts.

Regarding Claims 18-20: these claims are allowed because of their dependency status from claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/03/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812